FILED
                               NOT FOR PUBLICATION                          JAN 05 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



 CRISTOBAL ACOSTA-ARIEGA;                          No. 06-71658
 MARIA ZEPEDA-ZARAGOZA,
                                                   Agency Nos. A095-118-887
               Petitioners,                                    A079-653-105

   v.
                                                   MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and CLIFTON, Circuit Judges.

        Cristobal Acosta-Ariega and Maria Zepeda-Zaragoza, husband and wife and

natives and citizens of Mexico, petition for review of the Board of Immigration

Appeals’ (“BIA”) order dismissing their appeal from an immigration judge’s

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

AP/Research
decision denying their applications for cancellation of removal. We dismiss the

petition for review.

         We lack jurisdiction to review the agency’s discretionary determination that

petitioners failed to show exceptional and extremely unusual hardship to a

qualifying relative. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.

2005).

         Petitioners’ contention that the agency deprived them of due process by

misapplying the law to the facts of their case does not state a colorable due process

claim. See id. (“[t]raditional abuse of discretion challenges recast as alleged due

process violations do not constitute colorable constitutional claims that would

invoke our jurisdiction.”); see also Sanchez-Cruz v. INS, 255 F.3d 775, 779 (9th

Cir. 2001) (holding that the “misapplication of case law” may not be reviewed).

         Petitioners’ remaining contention is unavailing.

         PETITION FOR REVIEW DISMISSED.




AP/Research                                 2                                  06-71658